Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 08/20/2021. As directed by the amendment: claim(s) 1, 7, 9, 11, 15-17, and 20 has/have been amended; claim(s) 19 has/have been cancelled and new claim(s) 21 has/have been added. Thus, claims 1-18 and 20-21 are presently pending in this application.

	Priority
	Applicant argues priority should be granted based on the disclosure found in the provisional application No. 61/201,887. Applicant points to Figs. 4 and 5, as well as paragraph 51 of the specification from provisional application No. 61/201,887 to provide support for layers formed from silicon dioxide. Examiner checked the provisional application but was unable to find paragraph 51 and figure 5. Figure 4 is not readable. The rejection of priority is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 11-15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al (US 2004/0027701) in view of Miyata et al (US 4,856,019) and Li et al (US 5,619,059).
	Regarding claim 1, Ishikawa discloses a method of fabricating an optical modulator, comprising: 
forming a number of electrostatically deflectable elements (Fig. 14 #100 A-D  optical switching devices) over a surface of a substrate (Fig. 14 # 101 substrate), each electrostatically deflectable element (Fig. 14 #100 A-D  optical switching devices) including a mechanical layer (Fig. 14 #105 plurality of Si.sub.3N.sub.4 films) and an electrode layer (Fig. 14 #106 ITO film); 
and forming a multilayer optical reflector (Fig. 9 #31 third transparent layer) over each electrostatically deflectable element (Fig. 14 optical switching device), the multilayer optical reflector (Fig. 9 #31 third transparent layer) is deflectable with the deflectable element (Fig. 14 optical switching device).

Nonetheless, Miyata teaches the multilayer optical reflector (Fig. 10 #13 plurality of dielectric multilayers) including at least a first layer comprising a first high index material having a high index of refraction, a second layer comprising a low index material having a low index of refraction formed over the first layer, and a third layer comprising a second high index material having a high index of refraction formed over the second layer (Col. 4 lines 3-13 ---“ A plurality of dielectric multilayers 13 are formed on the aluminum layer 12. The dielectric multilayers are composed of alternative layers of magnesium fluoride (MgF.sub.2) as a low refractive index material and scandium oxide (Sc.sub.2 O.sub.3) as high refractive index material. In the embodiment, three pairs of both the materials are formed by the vacuum evaporation method. The first layer 13-1, third layer 13-3, and fifth layer 13-5 of the dielectric multilayers are the magnesium fluoride layers, and the second layer 13-2, fourth layer 13-4 and sixth layer 13-6 are scandium oxide layers.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multilayer optical reflector of Ishikawa by incorporating the alternating layers of low refractive index material and high refractive index material as taught by Miyata for the purpose of providing a reflector having a high reflectance in a wide range of reflecting wavelength. (Col. 3 lines 5-10)
Li teaches an absorption layer (Fig. 1 #20 partially absorbing layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multilayer optical reflector of Ishikawa by incorporating the absorption layer as taught by Li for the purpose of to obtain a desired reflected color by the process of optical interference enhanced absorption in the optical thin film interference color coating. (Abstract) 
Regarding claim 2, Ishikawa in view of Miyata and Li teaches the method as appears above (see the rejection of claim 1), and Ishikawa further teaches wherein forming the number of electrostatically deflectable elements (Fig. 14 #100 A-D  optical switching devices) comprises forming a mechanical layer comprising a tensile material ([0044] lines 1-4 ---“Further, the second layer 13 functions as a moving part, which will be described later, in a switching operation, so specifically the second layer 13 is preferably formed of a tough material with a high Young's modulus such as Si.sub.3N.sub.4.”).
 Furthermore, Miyata teaches wherein forming the multilayer optical reflector comprises selecting first and second high index materials, and the low index material are selected and deposited such that the multilayer optical reflector is planar when raised to an operating temperature of the optical modulator (Col. 4 lines 3-13 ---“ A plurality of dielectric multilayers 13 are formed on the aluminum layer 12. The dielectric multilayers are composed of alternative layers of magnesium fluoride (MgF.sub.2) as a low refractive index material and scandium oxide (Sc.sub.2 O.sub.3) as high refractive index material. In the embodiment, three pairs of both the materials are formed by the vacuum evaporation method. The first layer 13-1, third layer 13-3, and fifth layer 13-5 of the dielectric multilayers are the magnesium fluoride layers, and the second layer 13-2, fourth layer 13-4 and sixth layer 13-6 are scandium oxide layers.” The high and low refractive index materials are chosen and deposited using the vacuum evaporation method. Fig. 14 shows the materials having a planar configuration. The materials deform and return to the original configuration during regular operation. Fig. 14 shows several optical reflectors in on/off mode.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multilayer optical reflector of Ishikawa by incorporating the alternating layers of low refractive index material and high refractive index material as taught by Miyata for the purpose of providing a reflector having a high reflectance in a wide range of reflecting wavelength. (Col. 3 lines 5-10)
Regarding claim 3, Ishikawa in view of Miyata and Li teaches the method as appears above (see the rejection of claim 2), and Miyata further teaches wherein the multilayer optical reflector includes from three to twenty-one layers, and wherein forming multilayer optical reflector comprises alternating high and low index materials (Col. 4 lines 3-13 ---“A plurality of dielectric multilayers 13 are formed on the aluminum layer 12. The dielectric multilayers are composed of alternative layers of magnesium fluoride (MgF.sub.2) as a low refractive index material and scandium oxide (Sc.sub.2 O.sub.3) as high refractive index material. In the embodiment, three pairs of both the materials are formed by the vacuum evaporation method. The first layer 13-1, third layer 13-3, and fifth layer 13-5 of the dielectric multilayers are the magnesium fluoride layers, and the second layer 13-2, fourth layer 13-4 and sixth layer 13-6 are scandium oxide layers.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multilayer optical reflector of Ishikawa in view of Miyata and Li by incorporating the alternating layers of low refractive index material and high refractive index material as taught by Miyata for the purpose of providing a reflector having a high reflectance in a wide range of reflecting wavelength. (Col. 3 lines 5-10)
	Regarding claim 4, Ishikawa in view of Miyata and Li teaches the method as appears above (see the rejection of claim 3), and Ishikawa further teaches wherein forming the multilayer optical reflector comprises forming each layer to have a thickness of one-quarter (1/4) of a target wavelength of light propagating in the material of the layer ([0046] ---“An optical thickness n.sub.2.multidot.d.sub.2 of the second layer 13 is ".lambda./4" (.lambda. is a designed wavelength of incident light) or less.”).
	Regarding claim 5, Ishikawa in view of and Li Miyata teaches the method as appears above (see the rejection of claim 1), and Ishikawa further teaches wherein the first and second high index materials comprise monocrystalline silicon, poly-crystalline silicon, amorphous silicon, silicon- nitride, silicon-germanium, silicon-carbide, titanium-oxide or zirconium-oxide, and wherein the low index material comprises silicon-oxide, silicon-nitride, germanium, air or a MEMS fill gas ([0043] ---“ The second layer 13 is formed of a transparent material, for example, titanium oxide (TiO.sub.2) (n.sub.2=2.4), silicon nitride (Si.sub.3N.sub.4) (n.sub.2=2.0), zinc oxide (ZnO) (n.sub.2=2.0), niobium oxide (Nb.sub.2O.sub.5) (n.sub.2=2.2), tantalum oxide (Ta.sub.2O.sub.5) (n.sub.2=2.1), silicon oxide (SiO) (n.sub.1=2.0), tin oxide (SnO.sub.2) (n.sub.2=2.0), ITO (indium-tin oxide) (n.sub.2=2.0) or the like.”; The second layer 13 is formed by alternating high and low refractive materials.).
Regarding claim 6, Ishikawa in view of Miyata and Li teaches the method as appears above (see the rejection of claim 1), and Ishikawa further teaches wherein the low index material comprises an air gap (Fig. 4C #12 gap portion)  between the first (Fig. 4C #11 first layer) and third layers (Fig. 4C #13 second layer), formed by forming and patterning a sacrificial layer (Fig. 4A #12a sacrificial layer) on the first layer (Fig. 4A #11 first layer), forming the third layer (Fig. 4B #13 second layer) on the sacrificial layer (Fig. 4B #112a sacrificial layer) and etching the sacrificial layer through openings in a top surface of the third layer, or through side openings between the first and the second layers ([0052] “Then, as shown in FIG. 4A, after removing the photoresist film 14, as shown in FIG. 4B, the second layer 13 made of Si.sub.3N.sub.4 is formed through, for example, CVD. Next, as shown in FIG. 4C, the amorphous silicon (a-Si) film 12a is removed through dry etching using xenon difluoride (XeF2) or the like. Thereby, the optical multilayer structure 1 having the gap portion 12 can be manufactured.”).
Regarding claim 7, Ishikawa in view of and Li Miyata teaches the method as appears above (see the rejection of claim 1), and Ishikawa further teaches wherein the optical modulator is a planar light valve and wherein forming the number of electrostatically deflectable elements (Fig. 14 #100 A-D  optical switching devices) comprises forming a number of movable actuators, each movable actuator comprising the mechanical layer (Fig. 10 #s 105 plurality of Si.sub.3N.sub.4 films and 106 ITO film ) and electrode layer (Fig. 14 #102 TaNx film).
Regarding claim 8, Ishikawa in view of Miyata and Li teaches the method as appears above (see the rejection of claim 7), and Ishikawa further teaches wherein forming the mechanical layer and forming the first layer of the first high index material comprises forming a single silicon-nitride layer (Fig. 10 #105 plurality of Si.sub.3N.sub.4 films (and Fig. 10 #106 ITO film) ) over the electrode layer (Fig. 14 #102 TaNx film), and wherein the silicon-nitride layer serves as the mechanical layer and the first layer of the multilayer optical reflector (Examiner notes that the phrase “wherein the silicon-nitride layer serves as the mechanical layer and the first layer of the multilayer optical reflector” is a statement of intended use and the structure of the device as taught by Ishikawa in view of Miyata can perform the intended function.  It has been held that “[A]pparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.).
Regarding claim 11, Ishikawa discloses a method of fabricating an optical modulator, comprising: 
(Fig. 14 #105 plurality of Si.sub.3N.sub.4 films) and an electrode layer (Fig. 14 #106 ITO film) ([0079] lines 5-9 ---“ The ITO film 106 and the Si.sub.3N.sub.4 film 105 correspond to the second layer 13 in the above-described embodiment, and they have a bridging configuration in a position where they stride the TaN.sub.x film 102.”; Fig. 4B-C #13 corresponds with Fig. 14 #105 and Fig. 14 #106) on a first sacrificial layer (Fig. 4B #12a amorphous silicon (a-Si) film 12a as a sacrificial layer) over a surface of a substrate (Fig. 4B #10 substrate); 
forming over the mechanical layer (Fig. 14 #105 plurality of Si.sub.3N.sub.4 films) and the electrode layer (Fig. 14 #106 ITO film) a multilayer optical reflector (Fig. 9 #31 third transparent layer); 
and patterning the mechanical layer (Fig. 14 #105 plurality of Si.sub.3N.sub.4 films), the electrode layer (Fig. 14 #106 ITO film) and the multilayer optical reflector (Fig. 9 #31 third transparent layer), and removing the first sacrificial layer to form a number of electrostatically deflectable elements ([0096] “Moreover, as there is flexibility in selection of the substrate or the first layer, for example, a method of dry etching the sacrificial layer made of Si with XeF.sub.2 is applicable as a method of manufacturing the optical multilayer structure so that a device with high aperture can be more easily manufactured.”); 
and wherein the low index material of the second layer of the multilayer optical reflector comprises a gap (Fig.  9 #30 second gap portion) having a fixed size between the first layer and the third layer equal to a thickness of the second sacrificial layer (The size of the gap is dictated by the size of the second sacrificial layer. The gap takes the shape of the second sacrificial layer as the second sacrificial layer is removed.), and ([0049] lines 3-5 ---“A medium embedded in the gap portion 12 may be a gas or a liquid, as long as the medium is transparent.”).
However, Ishikawa does not disclose a multilayer optical reflector including at least a first layer comprising a first high index material having a high index of refraction proximal to the mechanical layer and the electrode layer, a second layer comprising a low index material having a low index of refraction formed over the first layer, and a third layer comprising a second high index material having a high index of refraction formed over the second layer wherein forming the second and third layers comprise depositing and patterning a second sacrificial layer on the first layer, depositing and patterning the third layer on the second sacrificial layer, and removing the first sacrificial layer comprises removing the second sacrificial layer.
Nonetheless, Miyata teaches the multilayer optical reflector (Fig. 10 #13 plurality of dielectric multilayers) including at least a first layer comprising a first high index material having a high index of refraction, a second layer comprising a low index material having a low index of refraction formed over the first layer, and a third layer comprising a second high index material having a high index of refraction formed over the second layer (Col. 4 lines 3-13 ---“ A plurality of dielectric multilayers 13 are formed on the aluminum layer 12. The dielectric multilayers are composed of alternative layers of magnesium fluoride (MgF.sub.2) as a low refractive index material and scandium oxide (Sc.sub.2 O.sub.3) as high refractive index material. In the embodiment, three pairs of both the materials are formed by the vacuum evaporation method. The first layer 13-1, third layer 13-3, and fifth layer 13-5 of the dielectric multilayers are the magnesium fluoride layers, and the second layer 13-2, fourth layer 13-4 and sixth layer 13-6 are scandium oxide layers.”) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multilayer optical reflector of Ishikawa by incorporating the alternating layers of low refractive index material and high refractive index material as taught by Miyata for the purpose of providing a reflector having a high reflectance in a wide range of reflecting wavelength. (Col. 3 lines 5-10)
Furthermore, Ishikawa teaches forming a sacrificial layer then patterning a reflector layer on top of the sacrificial layer. The sacrificial layer is then removed to form a gap, which is filed with gas, under the reflector layer. It would be obvious to one of ordinary skill in the art before the effective filing date to form second and third layers by depositing and patterning a second sacrificial layer on the first layer, depositing and patterning the third layer on the second sacrificial layer, and removing the first sacrificial layer comprising removing the second sacrificial layer, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (The essential working parts would be the forming of the sacrificial layers the patterning of the second and third layers and the removal of the sacrificial layers.). MPEP 2144.04 VI
Regarding claim 12, Ishikawa in view of Miyata teaches the method as appears above (see the rejection of claim 11) and Miyata further teaches wherein depositing the mechanical layer and electrode layer, and wherein forming the multilayer optical reflector comprises selecting and depositing materials under conditions such that the multilayer optical reflector is planar when raised to an operating temperature of the (Col. 4 lines 3-13 ---“ A plurality of dielectric multilayers 13 are formed on the aluminum layer 12. The dielectric multilayers are composed of alternative layers of magnesium fluoride (MgF.sub.2) as a low refractive index material and scandium oxide (Sc.sub.2 O.sub.3) as high refractive index material. In the embodiment, three pairs of both the materials are formed by the vacuum evaporation method. The first layer 13-1, third layer 13-3, and fifth layer 13-5 of the dielectric multilayers are the magnesium fluoride layers, and the second layer 13-2, fourth layer 13-4 and sixth layer 13-6 are scandium oxide layers.” The high and low refractive index materials are chosen and deposited using the vacuum evaporation method. Fig. 14 shows the materials having a planar configuration. The materials deform and return to the original configuration during regular operation. Fig. 14 shows several optical reflectors in on/off mode.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multilayer optical reflector of Ishikawa by incorporating the alternating layers of low refractive index material and high refractive index material as taught by Miyata for the purpose of providing a reflector having a high reflectance in a wide range of reflecting wavelength. (Col. 3 lines 5-10)
Regarding claim 13, Ishikawa in view of Miyata teaches the method as appears above (see the rejection of claim 11) and Ishikawa further teaches wherein the first and second high index materials comprise monocrystalline silicon, poly-crystalline silicon, amorphous silicon, silicon- nitride, silicon-germanium, silicon-carbide, titanium-oxide or zirconium-oxide ([0043] ---“ The second layer 13 is formed of a transparent material, for example, titanium oxide (TiO.sub.2) (n.sub.2=2.4), silicon nitride (Si.sub.3N.sub.4) (n.sub.2=2.0), zinc oxide (ZnO) (n.sub.2=2.0), niobium oxide (Nb.sub.2O.sub.5) (n.sub.2=2.2), tantalum oxide (Ta.sub.2O.sub.5) (n.sub.2=2.1), silicon oxide (SiO) (n.sub.1=2.0), tin oxide (SnO.sub.2) (n.sub.2=2.0), ITO (indium-tin oxide) (n.sub.2=2.0) or the like.”).
Regarding claim 14, Ishikawa in view of Miyata teaches the method as appears above (see the rejection of claim 11) and Ishikawa further teaches wherein forming the first and third layer comprises forming each layer to have a thickness of one-quarter (1/4) of a target wavelength of light propagating in the material of the layer, and wherein forming the second layer comprises depositing the second sacrificial layer to have a thickness of one-quarter (1/4) of the target wavelength in air ([0050] “The optical size of the gap portion 12 is varied in a binary or continuous manner between "an odd multiple of .lambda./4" and "an even multiple (including 0) of .lambda./4". Thereby, an amount of reflection, transmission or absorption of the incident light is varied in a binary or continuous manner. As in the case of the thicknesses of the first layer 11 and the second layer 13, even if the optical size of the gap portion 12 is deviated from a multiple of .lambda./4 to some degree, the optical size of the gap portion 12 can be complemented by a variation in the thickness or the refractive index of any other layer, so an expression of ".lambda./4" also implies a meaning of "approximately .lambda./4"”).
Regarding claim 15, Ishikawa in view of Miyata teaches the method as appears above (see the rejection of claim 11) and Ishikawa further teaches wherein the optical modulator is a planar light valve, and wherein forming the mechanical layer and forming the first layer of the first high index material comprises forming a single (Fig. 10 #105 plurality of Si.sub.3N.sub.4 films (and Fig. 10 #106 ITO film) ) over the electrode layer (Fig. 14 #102 TaNx film), and wherein the silicon-nitride layer serves as the mechanical layer and the first layer of the multilayer optical reflector (Examiner notes that the phrase “wherein the silicon-nitride layer serves as the mechanical layer and the first layer of the multilayer optical reflector” is a statement of intended use and the structure of the device as taught by Ishikawa in view of Miyata can perform the intended function.  It has been held that “[A]pparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.).
Regarding claim 17, Ishikawa discloses an optical modulator (Fig. 14) comprising: 
a number of electrostatically deflectable elements (Fig. 14 #100 A-D  optical switching devices) suspended over a surface of a substrate (Fig. 14 # 101 substrate), (Fig. 14 #100 A-D  optical switching devices) including a mechanical layer (Fig. 14 #105 plurality of Si.sub.3N.sub.4 films) and an electrode layer (Fig. 14 #106 ITO film); 
(Fig. 9 #31 third transparent layer) over each electrostatically deflectable element (Fig. 14 #100 A-D  optical switching devices), wherein the second layer of the multilayer optical reflector comprises a gap (Fig. 9 #12 gap portion) between the first layer and the third layer, and wherein the low index material of the second layer comprises air or a MEMS fill gas ([0049] lines 3-5 ---“A medium embedded in the gap portion 12 may be a gas or a liquid, as long as the medium is transparent.”).
However, Ishikawa does not disclose the multilayer optical reflector including at least a first layer comprising a first high index material having a high index of refraction, a second layer comprising a low index material having a low index of refraction formed over the first layer, and a third layer comprising a second high index material having a high index of refraction formed over the second layer, wherein the second layer of the multilayer optical reflector comprises a gap between the first layer and the third layer, and wherein the low index material of the second layer comprises air or a MEMS fill gas and an absorption layer.
Nonetheless, Miyata teaches the multilayer optical reflector (Fig. 10 #13 plurality of dielectric multilayers) including at least a first layer comprising a first high index material having a high index of refraction, a second layer comprising a low index material having a low index of refraction formed over the first layer, and a third layer comprising a second high index material having a high index of refraction formed over the second layer (Col. 4 lines 3-13 ---“ A plurality of dielectric multilayers 13 are formed on the aluminum layer 12. The dielectric multilayers are composed of alternative layers of magnesium fluoride (MgF.sub.2) as a low refractive index material and scandium oxide (Sc.sub.2 O.sub.3) as high refractive index material. In the embodiment, three pairs of both the materials are formed by the vacuum evaporation method. The first layer 13-1, third layer 13-3, and fifth layer 13-5 of the dielectric multilayers are the magnesium fluoride layers, and the second layer 13-2, fourth layer 13-4 and sixth layer 13-6 are scandium oxide layers.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multilayer optical reflector of Ishikawa by incorporating the alternating layers of low refractive index material and high refractive index material as taught by Miyata for the purpose of providing a reflector having a high reflectance in a wide range of reflecting wavelength. (Col. 3 lines 5-10)
Regarding claim 18, Ishikawa in view of Miyata teaches the optical modulator as appears above (see the rejection of claim 17), and Ishikawa further teaches wherein the first and second high index materials comprise monocrystalline silicon, poly-crystalline silicon, amorphous silicon, silicon- nitride, silicon-germanium, silicon-carbide, titanium-oxide or zirconium-oxide ([0043] ---“ The second layer 13 is formed of a transparent material, for example, titanium oxide (TiO.sub.2) (n.sub.2=2.4), silicon nitride (Si.sub.3N.sub.4) (n.sub.2=2.0), zinc oxide (ZnO) (n.sub.2=2.0), niobium oxide (Nb.sub.2O.sub.5) (n.sub.2=2.2), tantalum oxide (Ta.sub.2O.sub.5) (n.sub.2=2.1), silicon oxide (SiO) (n.sub.1=2.0), tin oxide (SnO.sub.2) (n.sub.2=2.0), ITO (indium-tin oxide) (n.sub.2=2.0) or the like.”; The second layer 13 is formed by alternating high and low refractive materials.).
	Regarding claim 21, Ishikawa in view of Miyata teaches the optical modulator as appears above (see the rejection of claim 17), and Ishikawa further teaches ([0049] lines 3-5 ---“A medium embedded in the gap portion 12 may be a gas or a liquid, as long as the medium is transparent.”).

Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al (US 2004/0027701) in view of Miyata et al (US 4,856,019) and Li et al (US 5,619,059) as applied to claims 7 and 17,  further in view of Savage et al (US 7,229,901).	
Regarding claim 9, Ishikawa in view of Miyata and Li teaches the method as appears above (see the rejection of claim 7), but does not teach wherein forming the mechanical layer, the electrode layer and the first layer of the first high index material is accomplished by forming a single silicon-germanium layer.
Nonetheless, Savage teaches wherein forming the mechanical layer, the electrode layer and the first layer of the first high index material comprises forming a single silicon-germanium layer (Fig. 3 #25 SiGe layer).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ishikawa in view of Miyata and Li by incorporating first layer to include SiGe as taught by Savage for the purpose of controlling strain in heterostructures. (Col. 4 12th paragraph)
Regarding claim 20, Ishikawa in view of Miyata teaches the optical modulator as appears above (see the rejection of claim 17), and Ishikawa in view of Miyata and Li further teaches wherein the optical modulator is a planar light valve, but does not 
Nonetheless, Savage teaches wherein forming the mechanical layer, the electrode layer and the first layer of the first high index material consists of a single silicon-germanium layer (Fig. 3 #25 SiGe layer).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ishikawa in view of Miyata by incorporating first layer to include SiGe as taught by Savage for the purpose of controlling strain in heterostructures. (Col. 4 12th paragraph)

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al (US 2004/0027701) in view of Miyata et al (US 4,856,019) as applied to claim 11, further in view of Savage et al (US 7,229,901).
Regarding claim 16, Ishikawa in view of Miyata teaches the method as appears above (see the rejection of claim 11), and Ishikawa further teaches wherein the optical modulator is a Planar Light Valve (PLVTM), but does not teach and wherein forming the mechanical layer, the electrode layer and the first layer of the first high index material comprises forming a single silicon-germanium layer, and wherein the silicon-germanium layer serves as the mechanical layer, the electrode layer and the first layer of the multilayer optical reflector.
Nonetheless, Savage teaches wherein forming the mechanical layer, the electrode layer and the first layer of the first high index material comprises forming a single silicon- germanium layer (Fig. 3 #25 SiGe layer), and wherein the silicon-(Examiner notes that the phrase “wherein the silicon-germanium layer serves as the mechanical layer, the electrode layer and the first layer of the multilayer optical reflector” is a statement of intended use and the structure of the device as taught by Ishikawa in view of Miyata and Savage can perform the intended function.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ishikawa in view of Miyata by incorporating first layer to include SiGe as taught by Savage for the purpose of controlling strain in heterostructures. (Col. 4 12th paragraph)

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al (US 2004/0027701) in view of Miyata et al (US 4,856,019) and Li et al (US 5,619,059) as applied to claim 7, further in view of Ikeda et al (US 2004/0076008).
Regarding claim 10, Ishikawa in view of Miyata and Li teaches the method as appears above (see the rejection of claim 7), but does not teach wherein forming the multilayer optical reflector comprises forming the multilayer optical reflector on a central support formed on each movable actuator, mechanically isolating the multilayer optical reflector from the movable actuator.
Nonetheless, Ikeda teaches wherein forming the multilayer optical reflector comprises forming the multilayer optical reflector (Fig. 4 #s 58 silicon nitride film and 59 driving side electrode) on a central support (Fig. 4 #57 support part) formed on each (Examiner notes that the phrase “mechanically isolating the multilayer optical reflector from the movable actuator” is a statement of intended use and the structure of the device as taught by Ishikawa in view of Miyata and Ikeda can perform the intended function.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ishikawa in view of Miyata and Li by incorporating the support part as taught by Ikeda for the purpose of improving light reflectance and increasing reflected light use efficiency. ([0103])

Response to Arguments
Applicant’s arguments, see pages 11-17, filed 08/20/2021, with respect to the rejection(s) of claim(s) 1, 11, and 17 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Li et al (US 5,619,059).

For claim 1:
Applicant argues that the cited prior art does not disclose an absorption layer. Examiner respectfully agrees. However, newly cited reference Li teaches an absorption later. (See the rejection of claim 1.)
Applicant also argues that removing the gaps between the layers to insert an absorption layer would render Ishikawa unsatisfactory for its intended purpose. 

	For claim 11:
Applicant argues that neither reference teaches or suggests a multilayer optical reflector wherein one of the layers is a gas or air filled gap between two other reflector layers. Examiner respectfully disagree. 
Ishikawa teaches that a medium embedded in the gap portion 12 may be a gas or a liquid, as long as the medium is transparent. It would be duplication of the essential working parts of the invention to have the second gap 30 filled with the same gas. (See the rejection of claim 11.)
Applicant also argues that Examiner relies on hindsight to teach a multilayer optical reflector. Primary reference Ishikawa teaches that multiple layers may be used to construct the layers of the optical device. [0048] recites “The first layer 11 and the second layer 13 may composite layers including two or more layers with different optical properties from each other. In this case, however, the composite layer is required to have an optical property (optical admittance) equivalent to that in the case of a single layer.”

For claim 17:

Applicant also argues that removing the gaps between the layers to insert an absorption layer would render Ishikawa unsatisfactory for its intended purpose. Examiner respectfully disagrees. Examiner is not proposing that the gaps between layer be removed. Ishikawa suggests multiple layers be stacked to make the reflector. Examiner finds it obvious to add an absorption layer without the need to eliminate the gaps between layers. The absorption layer would just be another layer added to the already established multi-layer design of the mechanical layer.

Applicant is invited to schedule an interview to discuss the merits of the office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761